Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 1 of 25



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                           MIAMI DIVISION

                                    CASE NO.: 1:19-CV-22702-KMW

     CORI ANN GINSBERG, NOAH
     MALGERI, KALYN WOLF, BILL
     WILSON, SHANNON HOOD, ERIC
     FISHON, and ROBERT MCKEOWN on
     behalf of themselves and all others similarly
     situated,

           Plaintiffs,

        vs.

     VITAMINS BECAUSE LLC, CT HEALTH
     SOLUTIONS LLC, GMAX CENTRAL LLC,
     ASQUARED BRANDS LLC, INSPIRE
     NOW PTY LTD d/b/a BoostCeuticals,
     HEALTHY WAY RX LLC, KHAKIWARE
     INC, and JOLLY DOLLAR SUPPLY
     COMPANY, LLC,

          Defendants.
     ____________________________________

   PLAINTIFFS’ OPPOSITION TO DEFENDANTS, VITAMINS BECAUSE LLC AND CT
     HEALTH SOLUTIONS LLC’S MOTION TO DISMISS THE SECOND AMENDED
                               COMPLAINT
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 2 of 25



            Plaintiffs, Cori Ann Ginsberg, Noah Malgeri, Kalyn Wolf, Bill Wilson, Shannon Hood, Eric
   Fishon, and Robert McKeown (collectively, “Plaintiffs”) on behalf of themselves and all others
   similarly situated, through undersigned counsel, hereby file their response in opposition to Defendant,
   Vitamins Because LLC and CT Health Solutions LLC (collectively, “VB” or “Defendant”) Motion to
   Dismiss the Second Amended Complaint (“SAC” or “Complaint”) and Memorandum of Law in
   Support [ECF No. 122], and state as follows:
       I.       INTRODUCTION AND FACTUAL BACKGROUND
            Plaintiffs bring a class action lawsuit against the manufacturer of the subject product SAMe,
   VB, and a number of retailers who sold the subject product to Plaintiffs and putative class members.
   Plaintiffs’ claims and allegations in their Complaint concern the non-coated SAMe dietary supplement
   capsules which are manufactured and deceptively labeled by VB. SAC ¶ 1.
            The Complaint includes a consumer protection claim under the FDUTPA, which is asserted
   on behalf of a nationwide class, as well as several other consumer protection claims under the
   consumer protection law of other states, asserted on behalf of consumers living in those states. SAC,
   Counts 1-7. In support, Plaintiffs allege two basic, independent theories of consumer deception
   committed by the Defendants. Plaintiffs’ primary theory of deception is that VB, in conjunction with
   the Private Label Brands, designed and created product labels that grossly and falsely overstate the
   amount of active SAMe contained in the subject product SAMe capsules manufactured by VB and
   sold to consumers under VB’s private label and the various other Private Label Brands. See e.g. SAC ¶
   2. Plaintiffs’ secondary theory of deception is that VB, in conjunction with the Private Label Brands,
   designed and created product labels that materially omit key facts regarding the defective nature and
   design of the subject product SAMe capsules manufactured by VB. See e.g. SAC ¶ 3.
            Plaintiffs also assert claims for breach of implied warranty of merchantability, alleging that the
   purchased subject product was not of merchantable quality and/or fit for its intended use as a dietary
   supplement, SAC ¶ 224, and breach of express warranty, alleging that the purchased subject product
   did not conform to the description of SAMe made directly on the product labels affixed to the bottles,
   including falsely representing the amount of active SAMe contained in the subject SAMe capsules.
   SAC ¶ 243. Plaintiffs also assert claims under the Magnuson-Moss Warranty Act based on the alleged
   breach of the express and implied warranties, and for intentional and/or negligent misrepresentation
   based on the labels’ false representations, as well as for injunctive relief.
            The Complaint also makes allegations of a manufacturing and/or design defect contained in
   the subject product to support its secondary theory of deception, which is that Defendants made


                                                        1
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 3 of 25



   material omissions on their product labels regarding the defective nature and quality of the contained
   SAMe. See SAC ¶¶ 3, 5, 29, 31, 32, 38, 45, 91, 97, 98, 100. 1 Like Plaintiffs’ allegations of deception
   committed by Defendants regarding the amount of SAMe contained in the capsules, allegations of
   Defendants’ nondisclosure of the defective design and poor quality of the SAMe are properly asserted
   to support Plaintiffs’ consumer protection and warranty claims from which Plaintiffs suffered
   economic injury as explained in SAC ¶¶ 5, 93-102 and Counts 1-10. The injuries are economic in
   nature, and do not involve any claims of personal injury or adverse health effects.
             Defendant’s Motion to Dismiss (“MTD”), Doc. 122, while reasserting some of its earlier
   arguments from its prior motions on the pleadings and abandoning others, now devises a new strategy
   to avoid having to address the merits of Plaintiffs’ factual allegations. While providing the Court with
   only a partial, undocumented estimate of one of multiple categories of damages sought by Plaintiffs
   (see Doc. 122-1), Defendant asks the Court to conclude with certainty that the present amount in
   controversy before the Court is below the $5 million CAFA jurisdiction threshold, and thus without
   subject matter jurisdiction. Defendant’s new theory, along with its recycled arguments, should be
   denied.
       II.      ARGUMENT
                a) The Court has Subject Matter Jurisdiction Under CAFA, 28 U.S.C. § 1332(d)
             Defendant attacks this Court’s subject matter jurisdiction on a single basis; namely, that
   Plaintiffs, who have asserted jurisdiction based on the Class Action Fairness Act, 28 U.S.C. § 1332(d)
   (“CAFA”), 2 SAC ¶ 22, have not established that more than $5 million is in controversy. MTD, at 4-
   11. Although unexplained by Defendant, by submitting an affidavit as evidence that the amount in
   controversy is below the jurisdictional threshold (MTD, at 4; Exh. 1), Defendant’s motion can only
   be construed as a “factual,” as opposed to a “facial,” challenge to the Court’s jurisdiction. “Facial
   attacks on the complaint require[] the court to merely look and see if [the] plaintiff has sufficiently
   alleged a basis of subject matter jurisdiction, and the allegations in his complaint are taken as true for



   1
     While Defendant takes issue with these allegations in its MTD, at 3, fn.4, Defendant does not
   challenge the legal sufficiency of Plaintiffs’ primary theory of deception that Defendant mislabeled the
   subject product, grossly overstating the true amount of SAMe contained therein.
   2
     “CAFA grants subject matter jurisdiction to federal district courts over class actions in which (1) any
   member of the plaintiff class is a citizen of a state different from the state of citizenship of any
   defendant, (2) the aggregate amount in controversy exceeds $5 million, and (3) the proposed plaintiff
   class contains at least 100 members. See 28 U.S.C. § 1332(d)(2), (5)-(6).” S. Florida Wellness, Inc. v. Allstate
   Ins. Co., 745 F. 3d 1312, 1315 (11th Cir. 2014).


                                                          2
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 4 of 25



   the purposes of the motion.” Lawrence v. Dunbar, 919 F. 2d 1525, 1529 (11th Cir. 1990) (citations and
   quotations omitted). In contrast, a “factual” attack on the court’s subject matter jurisdiction challenges
   “the existence of subject matter jurisdiction in fact, irrespective of the pleadings, and matters outside
   the pleadings, such as testimony and affidavits, are considered.” Id.
           “[W]here jurisdiction is based on a claim for indeterminate damages, the [Supreme
   Court’s] ‘legal certainty’ test 3 gives way, and the party seeking to invoke federal jurisdiction bears the
   burden of proving by a preponderance of the evidence that the claim on which it is basing jurisdiction
   meets the jurisdictional minimum.” Federated Mut. Ins. Co. v. McKinnon Motors, LLC, 329 F. 3d 805, 807
   (11th Cir. 2003) (citation and quotation omitted). However, “this burden is not onerous. It merely
   requires that Plaintiff convince this Court that it is more likely than not that the pleading satisfies the
   jurisdictional minimum. Plaintiff is ‘not required to prove the amount in controversy beyond all doubt
   or to banish all uncertainty about it.’” Co. Prop. & Cas. Ins. Co. v. Metal Roofing Sys., 2013 WL 5770730,
   at *3 (S.D. Fla. Oct. 24, 2013) (quoting Pretka v. Kolter City Plaza II, Inc., 608 F. 3d 744, 754 (11th Cir.
   2010)). “CAFA’s language favors federal jurisdiction over class actions . . . with all doubts resolved
   “in favor of exercising jurisdiction over the case.” Evans v. Walter Indus., Inc., 449 F. 3d 1159, 1163
   (11th Cir. 2006) (citation and quotation omitted.)
           Moreover, at the jurisdictional stage, “the pertinent question is what is in controversy in the
   case, not how much the plaintiffs are ultimately likely to recover.” Pretka, 608 F. 3d at 751 (quotation
   and emphasis omitted). “The amount in controversy is not proof of the amount the plaintiff will
   recover. Rather, it is an estimate of the amount that will be put at issue in the course of the
   litigation.” Id; see also S. Florida Wellness, Inc. v. Allstate Ins. Co., 745 F. 3d 1312, 1315 (11th Cir. 2014)
   (“the amount is not discounted by the chance that the plaintiffs will lose on the merits.”).
           i)       Opportunity for Further Discovery of Jurisdictional Facts Must be Provided
           Because Defendant’s challenge to the Court’s jurisdiction is “factual” as opposed to “facial,”
   Plaintiffs are entitled to, and hereby request, an opportunity for jurisdictional discovery and a hearing
   prior to any ruling on the Defendant’s Motion. McElmurray v. Consol. Govt. of Augusta-Richmond County,
   501 F. 3d 1244, 1251 (11th Cir. 2007) (“‘in a factual challenge the district court must give the plaintiff an
   opportunity for discovery and for a hearing that is appropriate to the nature of the motion to dismiss.”
   [citation omitted].). Particularly in this case, where much of the facts and information related to the

   3
     See Lowery v. Alabama Power Co., 483 F. 3d 1184, 1211 (11th Cir. 2007) (recognizing legal certainty
   standard in reviewing the jurisdictional amount set forth in St. Paul Mercury Indem. Co. v. Red Cab Co.,
   303 U.S. 283, 288-89 (1938).


                                                         3
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 5 of 25



   amount in controversy will emerge from sales data and purchaser identification information, which
   indicate class members’ eligibility to recover restitution and state statutory and multiple damages, 4
   discovery of jurisdictional facts is imperative. Plaintiffs have issued discovery requests for this
   information and documentation which is currently within the exclusive possession and control of
   Defendants and/or marketplace intermediaries, see Exhibit A, but, to date, no data has been
   produced. 5 Without this information, the parties cannot accurately calculate statutory and other
   categories of damages for particular subclasses which go directly to the amount in controversy. Any
   proper briefing of the jurisdictional issue as a factual matter will require at least some preceding period
   of discovery. See also Pretka, 608 F. 3d at 755-56 (11th Cir. 2010) (noting that many types of
   documentation and summary-judgment-type evidence, which can only be secured through discovery,
   are often relevant to determining the amount in controversy, including interrogatories, depositions,
   and expert affidavits. [citations omitted]).
           For these reasons, Defendant’s presentation of evidence, which is little more than its owner’s
   subjective, unsupported estimation of one category of available damages (i.e., restitution of purchase
   price), can be given little weight. Plaintiffs seek damages for more than just reimbursement for the
   subject product SAMe that they purchased. By ignoring available sales data, much of which is currently
   held by Amazon and/or Defendant entities, Defendant makes no attempt to calculate (or even
   estimate) multiple categories of cognizable damages, including: 1) incidental and associated expenses
   (e.g. shipping costs); 2) statutory damages; 3) multiple or increased damages; 4) punitive damages; 5)
   injunctive relief; 6) attorneys’ fees; 7) ongoing and future sales. Defendant’s affidavit and analysis
   certainly cannot be said to establish by any standard of proof “that the amount in controversy is, in
   fact, less than the jurisdictional threshold.” MTD, at 4. 6


   4
     For example, Plaintiffs Hood and Fishon assert N.Y. Gen. Bus. Law (“GBL”) §§ 349 and 350 claims
   on behalf of a New York subclass. Their damages include statutory damages totaling $550 per
   violation, and multiple damages up to $1000 and $10,000. Prior to discovery production, Plaintiffs are
   unable determine the size of New York subclass size and their total amount of purchases which is
   necessary to estimate the aggregate amount of statutory and multiple damages due to the New York
   subclass. N.Y. GBL §§ 349(h) and 350-e.
   5
     Ironically, Defendant faults Plaintiffs for making no effort to identify, or even estimate, the number
   of potential class members or their amount of damages. MTD, at 5. Of course, this identification and
   calculation can only be reasonably expected following Defendants’ discovery productions.
   6
     Defendant’s calculation is also flawed and obviously under-estimated because it relies only on prices
   which Thomas Chapman has observed in the retail marketplace to determine the “highest prices”
   which Private Label Retailers have sold their SAMe. But even a quick browsing of the Amazon website
   as of August 3, 2020 shows retail listings at significantly higher prices than Chapman is “familiar with.”


                                                        4
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 6 of 25



           ii)     Reasonable Inferences Support a Valuation of Over $5 Million in Recovery
           Plaintiffs’ inability to accurately estimate many asserted categories of damages before discovery
   production notwithstanding, a showing that that it is more likely than not that the pleading satisfies
   the jurisdictional minimum can still be made, even at this stage. In making the amount in controversy
   calculation, the Eleventh Circuit has clarified that “[a] court may rely on evidence . . . as well as
   reasonable inferences and deductions drawn from that evidence.” S. Fla. Wellness, 745 F. 3d at 1315.
   Thus, while this Court should not accept arguments based on “conjecture, speculation, or star gazing,”
   estimates as to the amount in controversy do not demand “decimal-point precision” or “perfect
   knowledge.” Id., 1316-17. See also Pretka, 608 F. 3d at 751 (accepting reasonable deductions, inferences,
   or other extrapolations to support jurisdiction and amount in controversy showing).
           To this end, Defendant concedes that restitution for the purchase price alone could set
   upwards of $3.9 million in class recovery into controversy. Plaintiffs therefore need only show by
   evidence and reasonable inferences and extrapolations that they seek recovery of around upwards of
   $1 million in additional damages. 7
           1) Incidental and associated expenses (e.g. shipping costs)
           A current browsing of the Amazon website (the primary platform for retail sales) shows an
   estimated $7.00 charge per retail order for shipping & handling on the website. Considering Thomas
   Chapman’s testimony that Private Label Brand companies have sold up to a total of $3,701,586 in the
   subject product SAMe at prices ranging between $20-40 per bottle (Deft. Exh. 1, ¶¶ 7-8), an estimated
   range of 92,540 and 185,079 bottles sold can be reasonably inferred. Thus, estimated shipping and
   handling costs which Plaintiffs seek to recover on a classwide basis (SAC ¶ 262) would fall between
   $647,777.55 and $1,295,555.10.
           2) Statutory damages



   See Exh. B (BoostCeuticals selling at $36.99 (compared to Chapman’s $33.99 for Inspire Now)); Exh.
   C (Healthy Way SAMe selling at $34.00 (compared to Chapman’s $21.99 for Healthy Way)); Exh. D
   (NasaBe’Ahava SAMe selling at $29.00 (compared to Chapman’s $21.99 for Healthy Way)); Deft. Exh.
   1, ¶ 7(e) and (f). A true and accurate estimation of purchase price restitution for class members can
   only be made with the production of the sales data for the subject product.
   7
     Importantly, for purposes of determining subject matter jurisdiction, Defendant is not permitted to
   dispute the merits of Plaintiffs’ claims or their right to recover any particular category of damages
   under the circumstances. The Eleventh Circuit has made clear that, where a factual attack on
   jurisdiction is intertwined with the merits of the lawsuit, the district court should “find that jurisdiction
   exists and deal with the objection as a direct attack on the merits of the plaintiff’s case.” Lawrence v.
   Dunbar, 919 F. 2d 1525, 1529 (11th Cir. 1990).


                                                        5
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 7 of 25



           Plaintiffs Hood and Fishon seek statutory damages under N.Y. Gen. Bus. Law (“GBL”) §§
   349 and 350 claims on behalf of their putative New York subclass which total $50 and $500 per
   violation, respectively. See GBL §§ 349(h) and 350-e. Thus, if sales data shows at least 1,819 putative
   New York class members, the additional $1 million threshold would be met through statutory damages
   alone. Considering an estimated range of 92,540 and 185,079 private label SAMe bottles were sold
   nationwide, it is likely there is well in excess of 1,819 putative New York class members.
           3) Multiple or increased damages
           GBL §§ 349(h) and 350-e also permit recovery of treble damages where a defendant willfully
   or knowingly violates the statute. As Plaintiffs have alleged intentional and knowing
   misrepresentations (see SAC ¶¶ 5, 32, 266-281), an increase in up to three times of actual damages (i.e.
   purchase price plus costs) for putative New York class members is also in controversy.
           4) Punitive damages
           Defendant concedes that punitive damages can, at least in theory, be included in the amount
   in controversy calculation, but argues that the damages “are far too speculative” to include in the
   Court’s analysis. 8 MTD, at 9. But punitive damages would only have to be estimated at upwards of
   25% of the purchase price to reach the additional $1 million in recovery needed to surpass the
   jurisdictional threshold. This is hardly an undue or speculative amount considering even just the
   already discovered evidence of the FDA’s findings regarding Defendant’s absolute disregard for any
   product specifications, component specifications for strength and composition, packaging and
   labeling specifications, and quality control in their supplement manufacturing processes. This evidence
   shows Defendant made no effort to ensure that its supplements contained the specified amount of
   the active ingredient as indicated on its product labels. See Exh. E. See also McDaniel v. Fifth Third Bank,
   568 Fed. App’x 729, 732 (11th Cir. 2014) (unpublished) (reversing dismissal for lack of subject matter
   jurisdiction in CAFA case where compensatory damages totaled $2,989,335 but requested punitive
   damages was included to reach the $5 million threshold.).



   8
    Defendant also suggests Plaintiffs’ request for punitive damages should not be included in the Court’s
   amount in controversy analysis because “Plaintiffs have failed to allege any conduct that could possibly
   give rise to an award of punitive damages.” MTD, at 9, fn.6. This is absurd. The Complaint is replete
   with allegations of specific acts of knowing fraud and otherwise negligent behavior (e.g. material
   omissions and affirmative overstatements of the SAMe content and potency contained in subject
   product SAMe) which has injured consumers and deprived them of needed dosages of a dietary
   supplement. Ample basis in Plaintiffs’ allegations for punitive damages exists. See e.g. SAC ¶¶ 5, 32,
   266-296.


                                                        6
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 8 of 25



           5) Injunctive relief
           Defendant argues that any dollar amount attributed to injunctive relief would be too
   speculative for the Court to consider. This ignores the legal standard adopted by the Eleventh Circuit.
   “When a plaintiff seeks injunctive or declaratory relief, the amount in controversy is the monetary
   value of the object of the litigation from the plaintiff’s perspective. In other words, the value of the
   requested injunctive relief is the monetary value of the benefit that would flow to the plaintiff if the
   injunction were granted.” Cohen v. Off. Depot, Inc., 204 F. 3d 1069, 1077-79 (11th Cir. 2000) (citation
   omitted.) “For CAFA purposes, we aggregate the claims of individual class members and consider the
   monetary value that would flow to the entire class if declaratory relief were granted.” S. Florida Wellness,
   745 F. 3d at 1316. In this case, the value of the injunctive relief (i.e. preventing putative class members
   and consumers from purchasing falsely labeled and defective SAMe) is easy to approximate based on
   past sales. If over the past five years since its inception in the market the subject product SAMe has
   accumulated a total of up to $3.9 million in fraudulently induced retail sales, if the injunctive relief
   were to be estimated to prevent even approximately 25% of those sales in the coming years, a value
   of the needed $1 million would be reached. See Id. (absolute certainty is not required in the valuation
   of injunctive relief.).
           Moreover, it is simply not true that Plaintiffs here, like those in Mann v. Unum Life Ins. Co. of
   Am., 505 Fed. App’x 854, 857 (11th Cir. 2013) and Leonard v. Enterprise Rent a Car, 279 F. 3d 967, 973
   (11th Cir. 2002), can simply refuse to purchase Defendant’s products in the future and thus would
   receive no value from the proposed injunction. Many bottles of the subject product SAMe are not
   recognizable to Plaintiffs and consumers as the SAMe manufactured by Defendant, and Plaintiffs are
   thus subject to the unknowing purchase of the subject product in the future. See SAC ¶¶ 7-13; 272 and
   section b) below.
           6) Attorneys’ fees
            “When a statute authorizes the recovery of attorney’s fees, a reasonable amount of those fees
   is included in the amount in controversy.” Morrison v. Allstate Indem. Co., 228 F. 3d 1255, 1265 (11th
   Cir. 2000). Here the consumer statutes under which Plaintiffs assert claims permit the recovery of
   reasonable attorneys’ fees. See Fla. Stat. § 501.2105; Nev. Rev. Stat. § 41.600(3)(b); Cal. Civ. Proc. Code
   § 1021.5; N.Y. Gen. Bus. Law §§ 349(h), 350-e(3); Tex. Bus. & Com. Code § 17.50(d). Based on
   experience in consumer protection class action matters, Plaintiffs’ counsel reasonably estimates that
   reasonable attorneys’ fees for this case through trial in March 2022 will likely well exceed $1 million.
   Exh. F. This includes time Plaintiffs’ counsel has and will invest in pre-suit investigation, drafting


                                                        7
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 9 of 25



   pleadings, pretrial motion practice for multiple motions, discovery, class certification briefing, trial,
   and other docket and case-related activities.
           7) Ongoing and future sales
           Lastly, Defendants’ unfair and deceptive business practices are ongoing. Despite clear lab
   evidence that Defendant’s SAMe is severely underfilled and mislabeled, Defendants show no sign of
   ceasing their sale of the subject product SAMe on Amazon.com. Thus, any calculation of the
   amount in controversy would have to take into consideration the continued estimated sales of the
   product through the scheduled trial in March 2022, over a year and half from now. As Defendant
   estimates retail sales over the past five years (since 2015) for the subject product SAMe approximate
   up to $3.9 million (approximately $ 780,000/year), it can be extrapolated that another approximately
   $1,170,000 in retail sales will be made before the conclusion of this case. This alone would push the
   amount in controversy above the $5 million CAFA threshold.
           In sum, Plaintiffs’ reasonable estimations of the additional forms of damages, when taken in
   the aggregate, clearly show by preponderance of evidence that the $5 million jurisdictional threshold
   is met. Even if the amount in controversy cannot be calculated with definitive precision, it cannot be
   disputed that any reasonable estimation of all recovery at issue would more likely than not greatly
   exceed the $5 million threshold.
               b) Plaintiffs Have Standing Under Article III to Seek Injunctive Relief
           Count XIII asserts a cause of action for injunctive relief prohibiting Defendants from
   employing any false and deceptive SAMe labels and/or selling the subject SAMe on the grounds that
   this conduct is deceptive under various state consumer protection statutes 9 which provide for
   injunctive relief to prevent Defendants’ ongoing and future illegal conduct. SAC ¶¶ 307-308. To
   establish standing under Article III, Defendant correctly points out that a plaintiff must demonstrate
   three things. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). First, that he or she has suffered an
   “injury-in-fact.” Id. Second, the existence of a causal connection between the asserted injury-in-fact
   and the defendant’s alleged improper conduct. Id. Third, that “the injury will be redressed by a
   favorable decision.” Id. at 561.
           Plaintiffs’ Complaint easily meets the first requirement of Article III standing. The Complaint
   alleges that the plaintiffs have suffered economic injury in having purchased less valuable, if not

   9
    The state consumer protection statutes include: Fla. Stat. § 501.21; Nev. Rev. Stat. §§ 41.600(3)(a),
   598.0979; Ariz. Rev. Stat. § 44-1528; Cal. Bus. & Prof. Code § 17203; N.Y. Gen. Bus. Law § 349(b);
   Tex. Bus. & Com. Code § 17.47(a). See SAC ¶ 307.


                                                        8
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 10 of 25



    entirely worthless, SAMe supplements which were unfit for their intended purpose as SAMe dietary
    supplements. SAC ¶¶ 95-96. Alternatively, Plaintiffs paid a premium price or inflated price per
    milligram of SAMe for what they believed was the represented amount of SAMe as indicated by the
    label. SAC ¶¶ 9-100. Therefore, the plaintiffs have pled an injury-in-fact. See also SAC ¶¶ 93-103. The
    Plaintiffs have also pled a causal connection between their injury and the Defendant’s false and
    deceptive labeling. The Complaint alleges the Plaintiffs did not receive the benefit of the bargain they
    were promised, and selected and purchased the inferior, or even worthless, subject product specifically
    because of the deceptive labeling and material omissions made by Defendant. SAC ¶¶ 96-102. Lastly,
    Plaintiffs’ complained-of economic injuries would likely be redressed by a favorable decision. On their
    state law consumer protection claims, Plaintiffs seek compensatory and statutory damages and
    injunctive relief to make them and the putative classes economically whole on the value of their
    purchases or provide restitution of their expended funds. 10 SAC ¶¶ 136-37; 146; 157; 166-67; 181;
    194-96; 205-06; Prayer for Relief. A favorable decision would thereby redress the alleged injury
    suffered by the Plaintiffs.
            The only issue raised by Defendant is whether Plaintiffs have the standing specifically
    necessary to seek injunctive relief. For this, Plaintiffs usually must show a real and immediate threat
    of future harm. Shotz v. Cates, 256 F. 3d 1077, 1081 (11th Cir. 2001); Wooden v. Board of Regents of Univ.
    Sys. of Ga., 247 F. 3d 1262, 1284 (11th Cir. 2001) (a plaintiff seeking injunctive relief “must show a
    sufficient likelihood that he will be affected by the allegedly unlawful conduct in the future.”).
            Defendant contends that Plaintiffs lack standing for an injunction because there are no
    allegations that Plaintiffs will likely be harmed through the purchase the subject product again in the
    future. MTD, at 18. But this is untrue and ignores the clarifications made by Plaintiffs in their
    Complaint which allege precisely that. See SAC ¶¶ 7-13; 272. The Complaint alleges that:
            Plaintiffs and the putative classes have been injured by Defendants’ actions and future
            consumers, including Plaintiffs, may continue to be injured absent the requested
            injunctive relief. All individual Plaintiffs have and intend to continue to shop
            online, including the Amazon and Walmart websites, and various pharmacies
            and outlets that continue to sell the subject product, including for purposes of
            purchasing SAMe dietary supplements. Plaintiffs, in the course of shopping at
            such venues which sell the subject product in the present or future, will likely ,
            as a reasonable consumer acting reasonably under the circumstances, be
            subject to the knowing or unknowing purchase of the defective and false and

    10
      Plaintiffs seek similar redress for their breach of warranty and misrepresentation claims, with the
    exception of the injunctive relief which is a form of relief particular to the state consumer protection
    statutory claims. SAC Counts VIII-XII, Prayer for Relief and ¶ 307.


                                                        9
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 11 of 25



              deceptively labeled subject product sold under one of numerous private labels
              which do not display on their label or disclose to consumers the identity of their
              SAMe manufacturer. Even if Plaintiffs were to consciously avoid the respective
              private labels of their past subject product purchases, because of the existence of the
              numerous private labels selling the subject product in the market, Plaintiffs face a real
              and immediate threat of recurrent deception and consequent injury in their future
              purchases of SAMe.

              SAC ¶ 308 (emphasis added). 11
              For example, the conduct of Plaintiff Ginsberg demonstrates the likelihood that Plaintiffs will
    continue to face the same alleged deception and unknowingly purchase the subject product again in
    the future. Plaintiff Ginsberg repeatedly purchased SAMe supplements sold on Amazon under the
    private label brand name of “Naturetition Supplements” between November 2016 and May 2018, but
    only learned in July 2020, weeks after the filling of the most recent iteration of the pleadings, that that
    brand of SAMe was also manufactured by Defendant, and thus falsely labeled like many of her prior
    SAMe purchases. See 1:20-cv-22329-CMA, S.D. Fla., First Amended Complaint, ¶ 8, Doc. 25, Exh. G
    and Declaration of Magdalena Rozio, Doc. 19-1, Exh. H. 12
              Thus, the likelihood of Plaintiffs suffering a repeated exposure to false labeling and consequent
    injury while making future SAMe purchases from one of dozens of private labels available online and
    in stores is not contingent upon events that are speculative. 13 See Houston v. Marod Supermarkets, Inc.,



    11
         Moreover, each named Plaintiff also individually alleged that they intend to:
              continue to shop on online, the Amazon website, and various pharmacies and outlets,
              including for purposes of purchasing SAMe dietary supplements, and may in the
              present or future, as a reasonable consumer acting reasonably under the circumstances,
              knowingly or unknowingly, purchase the defective and false and deceptively labeled
              subject product from one of the numerous private labels who sell the subject product
              but do not display on their label or disclose to consumers the identity of their SAMe
              manufacturer.

              SAC ¶¶ 7- 13.
    12
       Notably, the “Naturetition” brand and other private labels are packaged in bottles that differ in
    appearance from most subject product SAMe, and like all subject product SAMe, make no indication
    on the product label as to the identity of the manufacturer.
    13
       “It is true that the federal courts are generally ... unwilling to assume that the party seeking relief will
    repeat the type of misconduct that would once again place him or her at risk of that injury. However,
    the Supreme Court has held that such reluctance is not warranted when, for reasons beyond the
    plaintiff's control, he or she is unable to avoid repeating the conduct that led to the original injury at
    the hands of the defendant.” Church v. City of Huntsville, 30 F. 3d 1332, 1337-38 (11th Cir. 1994) (citing
    Honig v. Doe, 484 U.S. 305, 320 (1988) and omitting quotations).


                                                          10
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 12 of 25



    733 F. 3d 1323, 1337 (11th Cir. 2013). Plaintiffs plainly state that they plan to return to the same
    market places (e.g. Amazon website) to purchase SAMe supplements as needed, and, as reasonable
    consumers acting reasonably under circumstances, there is simply no reasonable way for them to
    identify and then avoid the fraudulent and defective SAMe manufactured by VB which is plentifully
    available in those commercial forums. 14 And while “past wrongs do not in themselves amount to that
    real and immediate threat of injury necessary to make out a case or controversy,” City of Los Angeles v.
    Lyons, 461 U.S. 95, 103 (1983), Plaintiffs’ exposure to illegal conduct in the past is nonetheless
    “evidence bearing on whether there is a real and immediate threat of repeated injury.” O’Shea v.
    Littleton, 414 U.S. 488, 496 (1974); Church v. City of Huntsville, 30 F. 3d 1332, 1337 (11th Cir. 1994).
            Here, the cause of the injury (i.e., fraudulently labeled SAMe supplements) continues to exist
    in the same market which Plaintiffs plan to continue to shop in the future. The likelihood of Plaintiffs
    encountering the same and many other fraudulent labels produced by VB and distributed by other
    retailers, but not identified to the consumer as VB’s SAMe, is very high. Plaintiffs’ inability to avoid
    such future injury due to their inability to distinguish SAMe manufactured by VB is significant. This
    is a capability and knowledge which they, as reasonable consumers, do not have. Honig v. Doe, 484 U.S.
    305, 320-21 (1988) (reluctant to find that a likelihood of repeated misconduct is not warranted where
    circumstances leading to the conflict are beyond plaintiff’s control.); Church, 30 F. 3d at 1337–39
    (finding standing for homeless plaintiffs to seek injunctive relief to stop certain police practices
    because their alleged exposure to harmful illegal conduct was significantly likely and due to
    circumstances beyond their control.).
            In this regard, the circumstances of this case are highly distinguishable from the facts of the
    cases cited by Defendant. See MTD, at 17-19 (citing Marty, Shotz, and Houston). In those cases, the
    court determined there was little or no likelihood of future injury to the named plaintiffs where the
    plaintiffs intended to effectively stop purchasing the defective product at issue or otherwise avoid the
    cause of injury. Marty, at 1354 (“Because there are no allegations in the Amended Complaint that the
    plaintiffs would purchase [the product in question] in the future, the undersigned finds that the
    plaintiffs have failed to plead a real and immediate threat of future injury, . . . . and thus have failed to
    plead standing to seek injunctive relief.” [citations and quotations omitted]); Shotz, at 1082 (finding
    that absent an allegation of the plaintiffs’ intent to return to the subject forum in the future, the

    14
      At this stage of the litigation, the Court must consider the allegations contained in the Plaintiff’s’
    Complaint as true and accept all reasonable inferences therefrom. Jackson v. Okaloosa County, Fla., 21
    F. 3d 1531, 1534 (11th Cir.1994).


                                                         11
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 13 of 25



    likelihood of repeat future misconduct (i.e. discrimination) remains “conjectural, hypothetical, or
    contingent,” and not “real and immediate.”); Houston, at 1337 (finding that the cause of the injury
    continues to exist, and a likelihood of the plaintiff encountering that cause in the future because he
    had been to the forum (i.e. store) in the past and intends to return.). Here, despite efforts to avoid
    the SAMe capsules in question, Plaintiffs reasonably expect to reencounter VB’s SAMe supplements
    in the consumer marketplace because Defendant fraudulently manufactures and labels under different
    private label brand names which Plaintiffs don’t recognize or know to avoid. And even if Plaintiffs try
    to avoid repurchasing the specific SAMe private label they purchased in the past, Plaintiffs themselves
    cannot reasonably avoid the likely harm of purchasing the same subject product manufactured and
    mislabeled by VB as sold under various other private labels. 15 An injunction is therefore necessary,
    not just for the protection of the consumer public generally, but for the named Plaintiffs as well.
            Considering the totality of the facts alleged here, the threat of future injury to Plaintiffs is not
    mere self-serving speculation, or “conjectural” or “hypothetical.” Lyons, 461 U.S. at 102. Plaintiffs
    experienced unknowing purchases of the falsely labeled subject product which they did not know was
    falsely labeled by Defendant, and it remains a “real and immediate” likelihood that they unknowingly
    purchase it again under some private label. This meets the “likelihood” 16 of future harm necessary to
    seek protections through injunctive relief. See e.g. Wooden, 247 F. 3d at 1284; Church, 30 F. 3d at 1337,
    1339 (requiring allegations of “a real and immediate—as opposed to a merely conjectural or
    hypothetical—threat of future injury,” and “a sufficient likelihood that [plaintiff] will again be wronged
    in a similar way.” [citations and quotations omitted]).
            Alternatively, it should also be noted that many courts throughout the country in product
    mislabeling cases have held that “plaintiffs have standing to seek injunctive relief based on the


    15
       The Complaint makes clear that the subject product SAMe manufactured and labeled by VB are
    offered for sale by under many private label companies, beyond the specific brands previously
    purchased by Plaintiffs. SAC ¶¶ 40, 47-48. Plaintiffs, however, are not required to allege they will
    suffer the same exact harm from repurchasing the same particular brands of SAMe. Rather, they are
    only required to allege that there is a sufficient likelihood that they will again be wronged by
    Defendant’s misconduct in a similar manner. Church, 30 F.3d at 1339. After returning to the same
    commercial forums (e.g. Amazon website) to purchase more SAMe, Plaintiffs will be exposed to offers
    to buy more of the same subject SAMe capsules as offered for sale under other private labels, and
    thereby face a likelihood of being harmed again in a similar manner.
    16
       See Segal v. Rickey’s Rest. and Lounge, Inc., 2012 WL 2393769, at *5 (S.D. Fla. June 25, 2012) (denying
    summary judgment because record of evidence was sufficient for a factfinder to potentially conclude
    that the plaintiff has visited the subject forum before, would likely be returning there again, and may
    therefore suffer similar misconduct (i.e. discrimination) in the future.).


                                                        12
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 14 of 25



    allegation that a product's labeling or marketing is misleading to a reasonable consumer.” Ackerman v.
    Coca-Cola Co., 2013 WL 7044866, at *15 (E.D.N.Y. July 18, 2013). Even where a plaintiff admits that
    he does not intend to make another purchase of the product in question, plaintiff still maintains
    standing to sue for injunctive relief. Id. (citation omitted); Koehler v. Litehouse, Inc., 2012 WL 6217635,
    at *6 (N.D. Cal. Dec.13, 2012). To hold otherwise would require that “a plaintiffs’ mere recognition
    of the alleged deception operates to defeat standing for an injunction, [and] then injunctive relief
    would never be available in false advertising cases, a wholly unrealistic result” for the very harm which
    consumer protection statutes are designed to redress. Ries v. Arizona Beverages USA LLC, 287 F.R.D.
    523, 533 (N.D. Cal. 2012); Henderson v. Gruma Corp., 2011 WL 1362188, at *7 (C.D. Cal. Apr. 11, 2011);
    Ackerman, at *15. Accordingly, Plaintiffs maintain standing for injunctive relief regardless of their
    intention to repurchase the subject protect again in the future.
                c) Plaintiffs’ Class Claims Should Not be Dismissed or Stricken
            Plaintiffs’ Complaint asserts claims on behalf of Plaintiffs and their putative consumer classes
    who were subject to false and deceptive labeling in their purchase of the subject SAMe product
    capsules. To this end, Plaintiffs bring this class action pursuant to the procedural provisions of Rule
    23 of the Federal Rules of Civil Procedure. SAC ¶ 104. Plaintiffs allege common questions of fact and
    law, as well as typicality of Plaintiffs’ claims with the proposed classes as a whole. SAC ¶¶ 113-15, 117.
    In its MTD, VB moves to dismiss or strike all class allegations asserted in Plaintiffs’ SAC on the
    ground that they contain individual issues requiring individualized adjudication, and thus not
    appropriate for class certification. MTD, at 11-16. Plaintiffs oppose dismissal on these grounds for
    the following reasons:
                    i)       Examination of Class Certification Issues is Premature at this Stage

            VB’s motion to strike class allegations which it contends are not certifiable would require
    premature examination of class certification issues. “Class allegations are generally not tested at the
    pleading stage and instead are usually tested after one party has filed a motion for class certification.”
    Murphy v. Directv, Inc., 2011 WL 3328393, at *2 (C.D. Cal. Feb. 11, 2011) (citing cases following this
    procedure); Semeran v. Blackberry Corp., 2016 WL 3647966, at *6 (D.N.J. July 6, 2016) (“[a]lthough the
    Court possesses the discretion to strike class allegations at the pleading stage, it is uncommon except
    for limited situations.”). This is because, as the Supreme Court has noted, “class determination
    generally involves considerations that are enmeshed in the factual and legal issues comprising the
    plaintiff’s cause of action.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982) (citations and
    quotations omitted.). Therefore, unless “the issues are plain enough from the pleadings to determine

                                                        13
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 15 of 25



    whether the interests of the absent parties are fairly encompassed within the named plaintiff’s claim,”
    it may be necessary for the court to look beyond the face of the pleadings in order to come to a proper
    conclusion on the certification question. Id.; Wal–Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)
    (“[S]ometimes it may be necessary for the court to probe behind the pleadings before coming to rest
    on the certification question ….” [citations and quotation marks omitted]); Coastal Neurology, Inc. v.
    State Farm Mut. Auto. Ins. Co., 458 Fed. App’x 793, 794 (11th Cir. 2012) (because the predominance
    inquiry in class determination must take into account the claims, defenses, relevant facts, and
    applicable substantive law, “the court may, and sometimes must, inquire into the merits in order to
    determine whether the requirements of Rule 23 have been satisfied....”).
            For these reasons, “[t]he federal rules do not require certification motions to be filed with the
    class complaint, nor do they require or encourage premature certification determinations.” Hardy v.
    Toshiba Am. Info. Sys., Inc., 2013 WL 12306478, at *5 (C.D. Cal. Sept. 25, 2013) (citations and quotations
    omitted). Instead, “the class action process should be able to ‘play out’ according to the directives of
    Rule 23 and should permit due deliberation by the parties and the court on the class certification
    issues.” Id. Thus, where, as in this case, there is not yet a factual record and it is not “clear from the
    complaint” that the class claims cannot be maintained, district courts will defer certification to a later
    stage so the parties can develop an adequate record through the discovery process and present the
    court with sufficient information necessary to support or deny an informed decision on certification.
    Medina v. Homeolab U.S.A., Inc., 2015 WL 12867899, at *1 (S.D. Fla. Mar. 4, 2015). See also Murphy, 2011
    WL 3328393 at *2 (finding class certification arguments premature and more appropriate for the class
    certification stage.); Ehrhart v. Synthes (USA), 2007 WL 4591276, at *5 (D.N.J. Dec. 28, 2007)
    (“[D]ismissal of class allegations at [the motion to dismiss] stage should be done rarely and that the
    better course is to deny such a motion because the shape and form of a class action evolves only
    through the process of discovery.”) (internal quotation marks omitted).
            Moreover, early determination of class certification is particularly inappropriate in cases like
    the present where Defendant’s motion asks the Court to consider the predominance of common
    issues pursuant to Rule 23(b)(3). 17 Landsman & Funk PC v. Skinder-Strauss Assocs., 640 F. 3d 72, 93 (3d

    17
       Defendant’s arguments against class certification address the classwide vs. individual nature of
    Plaintiffs’ claims and potential variation between class members in regard to the relevant facts and
    law. See MTD, at 11-16. Of course, as no motion for class certification has yet been filed, Defendant’s
    arguments are simply guessing as to the basis for, and the parameters of potential putative classes,
    which Plaintiffs will move for certification when appropriate. It must also be noted that Plaintiffs
    intend to move for class certification on the basis of Rule 23(b)(2), in addition to Rule 23(b)(3).


                                                       14
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 16 of 25



    Cir. 2011). A predominance analysis, by its very nature, necessarily requires the Court to venture into
    the territory of the claims’ merits and evaluate the classwide nature of the evidence. Id. Because the
    relevant facts and defenses in the case have not yet emerged at this pre-discovery stage, the Court
    would be forced to predict what proof may be accumulated by Plaintiffs during the discovery process
    to prove the merits of their case, and speculate as to its classwide nature. For this reason, the Court’s
    determination of class certification issues would be premature and more appropriate at the class
    certification stage. Id. (finding class certification premature and noting that “[i]n most cases, some level
    of discovery is essential” to an evaluation of class allegations.). See also Coastal Neurology, 458 Fed. App’x
    at 794.
                     ii)     Plaintiffs’ Allegations are Not Redundant, Immaterial, Impertinent, or
                             Scandalous

              While VB urges the Court to strike class allegations on account of its analysis of Rule 23
    considerations, MTD, at 11-16, courts in this district have clarified that a proper analysis of a motion
    to strike class allegations at this stage of an action should instead “view the Rule 23 factors through
    the lens of the Rule 12(f) standard for motions to strike.” Gill-Samuel v. Nova Biomedical Corp., 298
    F.R.D. 693, 700 (S.D. Fla. 2014); Desmond v. Citimortgage, Inc., 2015 WL 845571, at *5-6 (S.D. Fla Feb.
    25, 2015); Thompson v. Procter and Gamble Co., 2018 WL 5113052, at *5 (S.D. Fla. Oct. 19, 2018). Thus,
    the proper inquiry for Defendant’s motion to strike “is whether Plaintiff’s class-action allegations are
    ‘redundant, immaterial, impertinent, or scandalous.’ Fed. R. Civ. P. 12(f).” Gill-Samuel, at 700. Even
    from the onset, Defendant’s analysis is flawed because it applies the wrong standard of law in
    requesting such a drastic remedy 18 as the striking of Plaintiffs’ allegations. As Defendant does not, and
    cannot, demonstrate that Plaintiffs’ class-action allegations are “redundant, immaterial, impertinent,
    or scandalous” as to Plaintiffs’ claims in the Complaint, striking the class claims is improper.
                     iii)    Common Issues of Fact Predominate and are Subject to Classwide
                             Proof

              Alternatively, Defendant’s contention that common issues of fact do not predominate is
    simply unsupported by the factual allegations in the case, and, again, is woefully premature. Plaintiffs
    and all putative class members are alleged to have purchased the same subject product SAMe capsules,
    manufactured by the same Defendant manufacturer (i.e., VB), and were deceived by materially similar


    18
      Augustus v. Bd. of Pub. Instruction, 306 F. 2d 862, 868 (5th Cir. 1962) (noting that “striking a pleading
    should be sparingly used by the courts ... [and] is a drastic remedy to be resorted to only when required
    for the purposes of justice ….” [emphasis added]).


                                                         15
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 17 of 25



    mislabeling which included the same key omissions and gross overstatements regarding the true
    amount of active SAMe contained in subject product capsules. Regardless of when, or how, or from
    whom they purchased their subject SAMe, all Plaintiffs and class members suffered from the same
    misconduct in the same manner (i.e., materially similar misrepresentations on the labels regarding the
    quality and quantity of SAMe contained therein), and therefore maintain overlapping claims. In this
    regard, “[t]he predominance inquiry asks whether the common, aggregation-enabling, issues in the
    case are more prevalent or important than the non-common, aggregation-defeating, individual issues.
    . . . When one or more of the central issues in the action are common to the class and can be said to
    predominate, the action may be considered proper under Rule 23(b)(3).” Tyson Foods, Inc. v. Bouaphakeo,
    136 S. Ct. 1036, 1045 (2016) (citations and quotations omitted). As such, even considering the limited
    amount individualized issues which may need to be considered, the vast majority and primary issues
    driving the resolution of this action are “common issues” subject to classwide proof. Class claims are
    therefore appropriate and should not be stricken at this stage. Id. (holding that predominance is not
    defeated merely because “other important matters will have to be tried separately, such as damages or
    some affirmative defenses peculiar to some individual class members.” [citations and quotations
    omitted]); Smilow v. Southwestern Bell Mobile Systems, Inc., 323 F. 3d 32, 39–40 (1st Cir. 2003) (“Rule
    23(b)(3) requires merely that common issues predominate, not that all issues be common to the
    class.”).
                To buttress their argument, Defendant greatly exaggerates the existence of individualized
    issues while listing seven issues it claims relate to the purchase of the mislabeled subject product.
    MTD, at 11. These include: 1) product identification (i.e., which private label brands sold the subject
    SAMe capsules manufactured by Defendant); 2) identification of false or misleading information seen
    by consumers (i.e., the overstated amount of SAMe represented on subject product labels); 3) reliance
    on the false and misleading statements; 4) causation of damages; 5) the existence of privity; and 6)
    conflicts of law; and 7) existence of damages. Id. This, however, mischaracterizes a number of
    questions of fact as individualized matters when, in fact, they can largely be determined through
    common evidence. Ultimately, common issues predominate because once the private label brands
    selling VB’s manufactured SAMe capsules are identified in discovery, the same evidence needed to
    prove that Defendant made false representations and breached consumer warranties to Plaintiffs (e.g.,
    lab reports and expert testimony showing the subject SAMe is deficient and/or defective) will also
    suffice to prove such claims as to all other consumer purchasers of the subject SAMe capsules. See
    Tyson Foods v. Bouaphakeo, 136 S. Ct. at 1045 (defining a common question as “one where the same


                                                       16
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 18 of 25



    evidence will suffice for each member to make a prima facie showing [or] the issue is susceptible to
    generalized, class-wide proof.”). This holds particularly true in the present case because all putative
    class members purchased the same subject SAMe capsules with same material attributes. SAC ¶¶ 1,
    105-111, 261. 19
                       iv)   Reliance and Causation and Breach of Warranties are Issues of
                             Classwide Inquiry

            Chief amongst the factual issues which Defendant contends are too individualized for class
    treatment is individual reliance. First, it must be noted that Defendant’s contention regarding reliance
    is limited to only two of Plaintiffs’ class claims. The FDUTPA claims under Florida law require no
    proof of individual reliance. Fitzpatrick v. General Mills, Inc., 263 F.R.D. 687, 697 (S.D. Fla. 2010).
    Plaintiffs are “only required to prove that [defendant’s] conduct would deceive an objective reasonable
    consumer, and not that the deceptive act motivated their particular purchase decision.” Id.; Davis v.
    Powertel, Inc., 776 So. 2d 971, 974 (Fla. 1st DCA 2000). To this end, all putative class members can rely
    on the same pool of evidence to prove their FDUTPA claims. Fitzpatrick, at 697.
            Second, even with regard to the specific causes of action that do require proof of individual
    reliance (e.g., intentional and negligent misrepresentation), Defendant’s argument ignores the fact that
    Florida courts have recognized that plaintiffs can demonstrate reliance through circumstantial
    evidence that is common to the class. Rollins, Inc. v. Butland, 951 So. 2d 860, 879 (Fla. 2d DCA 2006).
    Courts have noted that, particularly in consumer class actions concerning the mislabeling of products,
    the plaintiffs’ purchases which come as a result of deceptive misrepresentations, if material, support
    providing the general inference of reliance and causation to all purchasers. Goldemberg v. Johnson &
    Johnson Consumer Companies, Inc., 317 F.R.D. 374, 391 (S.D.N.Y. 2016).
            Here, contrary to Defendant’s suggestion, MTD, at 13, Plaintiffs allege that all putative class
    members were all exposed to and viewed the primary label misrepresentations upon which this case
    lies. SAC ¶¶ 7-13, 48. All of the Defendants’ false labels are materially similar and misstate the amount

    19
       All subject SAMe capsules were manufactured with far less than the stated amount of active
    ingredient (SAC ¶¶ 39, 46); all subject SAMe capsules were sold in bottles with labels representing that
    they contained 200-500 mg of SAMe per capsule when they actually contained only a fraction of that
    amount (SAC ¶¶ 36, 44); all putative class members viewed and reasonably relied upon the false and
    deceptive mislabeling regarding the stated amount of SAMe (SAC ¶¶ 7-13, 48, 93-94, 97-98, 100); all
    putative class members consequently suffered economic injury in purchasing the subject SAMe
    because of the mislabeling (SAC ¶¶ 93-102); and all putative class members are in privity with their
    respective retailers and/or qualify as intended third parties with respect to VB, the defendant
    manufacturer (SAC ¶ 226).


                                                       17
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 19 of 25



    of SAMe contained therein. SAC ¶¶ 39, 44-46. And regardless of the particular private label brand of
    subject SAMe which putative class members bought, all reasonable consumers must have viewed and
    relied upon the particular label’s representation as to the amount of SAMe contained therein before
    purchasing. SAC ¶¶ 93-94. These misrepresentations, along with material omissions regarding the
    supplement’s underlying quality, are key matters of obvious importance to every reasonable consumer
    purchasing a dietary supplement. An inference of reliance and causation is therefore appropriate for
    all class members. 20
            Failing to consider the possibility of a classwide inference available in these types of cases,
    Defendant, citing no federal law, even goes so far as to contend that any and all claims based on
    alleged misrepresentations are inherently inappropriate for class treatment. MTD, at 13. The state
    cases Defendant relies upon (e.g. Lance v. Wade, 457 So. 2d 1008 (Fla. 1984); Humana, Inc., v. Castillo,
    728 So. 2d 261 (Fla. 2d DCA 1999); Rollins, Inc. v. Butland, 951 So. 2d 860 (Fla. 2d DCA 2006)),
    however, are not relevant to federal law regarding class certification under Rule 23. Moreover, the
    cited cases deal with Florida common law fraud claims, a claim which has not been asserted in the
    present case. Lastly, as noted above, Rollins has distinguished away those cases from circumstances
    where, as here, reliance which is common to the class and can be demonstrated and inferred through
    circumstantial evidence. Id. at 879.
            With regard to Plaintiffs’ breach of warranty claims, Defendant similarly contends that the
    claims are based on individualized determinations. MTD, at 14. Here again, as with the consumer
    protection claims and misrepresentation claims, because all putative class members purchased the
    same subject SAMe capsules with misstated amounts of the supplement, common evidence showing
    the true amount of SAMe contained in the capsules and its quality will prove the underlying elements
    as to all putative class members. Even privity with VB, a requirement for breach of implied warranty
    claims, is a matter which can be dealt with on a classwide basis because all purchasing consumers are
    intended third party beneficiaries of the sales contract between VB and the various private label
    retailers for the subject SAMe. SAC ¶ 226; Sanchez-Knutson v. Ford Motor Co., 52 F. Supp. 3d 1223,
    1233–34 (S.D. Fla. 2014) (permitting a plaintiff to pursue a claim of implied warranty through third-
    party beneficiary law.). See also Glob. Quest, LLC v. Horizon Yachts, Inc., 849 F. 3d 1022, 1032 (11th Cir.


    20
       While there may be multiple reasons consumers choose to buy a particular supplement, all
    consumers, under all circumstances, rely on label representations which cut to the essence of the what
    the supplement product is, i.e., that the supplement is that represented type of supplement and that it
    provides the stated measure of that supplement.


                                                        18
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 20 of 25



    2017) (noting that under Florida law, the privity requirement is satisfied where, as here, a manufacturer
    provides a warranty to a buyer who purchases from a third party.); SAC Counts IX, ¶¶ 231-244. 21
                    v)       Varying Legal Requirements can be Most Efficiently Managed
                             Through Sub-classing

            Defendant also places great emphasis on what it fears is the potential for significant differences
    in law to make management of a class impractical. MTD, at 15. This, however, ignores that a) Plaintiffs
    assert an all-encompassing, nationwide class covering all putative class members under the Florida
    claims (SAC, Counts I, VIII-XIII), and b) that Federal Rules recognize a court’s subclassing power as
    a method to avoid variation problems between members of different states and thereby manage the
    case more efficiently. See Fed. R. Civ. Proc. 23; In re Gen. Motors Corp. Engine Interchange Litig., 594 F.
    2d 1106, 1129 (7th Cir. 1979) (noting that division of a class or potential class into subclasses to
    account for differences in proof is clearly permissible). Such subclassing schemes are commonly used
    in class actions, and Plaintiffs have accordingly asserted putative subclasses in their Complaint. SAC
    ¶¶ 105-111. See also Piambino v. Bailey, 610 F. 2d 1306, 1326 (5th Cir. 1980) (recognizing a district court’s
    power to employ subclassing pursuant to former Rule 23(c)(4)(B)); Betts v. Reliable Collection Agency,
    Ltd., 659 F. 2d 1000, 1005 (9th Cir. 1981); Andrews v Am. Tel. & Tel. Co., 95 F. 3d 1014, 1027 (11th
    Cir 1996) (finding the use of subclassing pursuant to Rule 23 to be an appropriate mechanism to
    mitigate unmanageability due to individual factual and legal issues, such as reliance.).
            Moreover, subclassing aside, as with all class actions, here proof of liability common evidence
    showing the true amount of SAMe contained in the capsules and its quality (e.g., lab reports and expert
    testimony) will be offered to prove the underlying elements as to all putative class members’ statutory
    claims. Potential differences in law which may exist amongst some of the asserted state claims does
    not negate the predominance of common questions “where the same evidence will suffice for each
    [class] member to make prima facie showing” of liability. Tyson Foods v. Bouaphakeo, 136 S. Ct. at 1045.
    More specifically, Defendant also argues that, particularly in the realm of consumer protection statutes,
    some individual proof, such as reliance on the subject misrepresentations, may be required for each
    individual class member. MTD, at 15-16. Citing to various cases, Defendant suggests that individual

    21
       Defendant disingenuously contends that Plaintiffs’ breach of express warranty claims must fail
    because they fail to allege any express warranty from VB to the Plaintiffs. MTD, at 14-15. This simply
    ignores SAC ¶ 240 which explains that the subject labels’ representations regarding the amount of
    SAMe contained therein served as “affirmations of fact” and/or “description of the goods” made part
    of the basis of the bargain which create express warranties by law that the goods will conform to the
    affirmation and/or description. See Fla. Stat. § 672.313.


                                                         19
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 21 of 25



    reliance may be required for consumer protection claims under Texas, California, and even New York
    law. Defendant’s position must be rejected for two reasons: 1) as explained above, reliance on a
    product’s label indicating the amount of the dietary supplement contained therein can be presumed
    on a classwide basis; and 2) Defendant misstates these states’ law. In New York, it is settled law that
    for claims brought under General Business Law 349-350 it does not matter whether consumers
    justifiably relied upon the subject deceptive representations. Koch v. Acker, Merrall & Condit Co., 18
    N.Y. 3d 940, 940–41 (2012). “To satisf[y] the causation requirement under the GBL, [n]othing more
    is required than that a plaintiff suffer a loss because of defendant['s] deceptive act.” Rodriguez v. It's Just
    Lunch, Int'l, 300 F.R.D. 125, 147 (S.D.N.Y. 2014) (quotation omitted). Under California statutes,
    although reliance is a required element, “a presumption, or at least an inference, of reliance arises
    wherever there is a showing that a misrepresentation was material.” In re Tobacco II Cases, 46 Cal. 4th
    298, 327 (2009). And in Texas, courts have concluded that, so long as economic damages are uniform,
    the need for evidence of reliance does not preclude class certification for TDTPA claims. Vine v. PLS
    Fin. Services, Inc., 331 F.R.D. 325, 339 (E.D. Tex. 2019).
               Ultimately, Defendant neither analyzes the Rule 23 predominance standard nor explains how
    this case differs from the countless of other consumer class actions with similar multi-state claims
    which courts have routinely certified for class treatment. See e.g., Falco v. Nissan N. Am. Inc., CV-
    1300686-DDP-MANX, 2016 WL 1327474 (C.D. Cal. Apr. 5, 2016).

        III.      CONCLUSION

               Based upon the foregoing, Plaintiffs respectfully request that this Court deny Defendant’s
    Motion to Dismiss the Second Amended Complaint, together with such other and further relief this
    Court deems just and proper.




                                                          20
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 22 of 25




    DATED: August 4, 2020.            By: /s/ Barbara Perez
                                         Tod Aronovitz (FBN 186430)
                                         Barbara Perez (FBN 989304)
                                         ARONOVITZ LAW
                                         Town Center One, Suite 2201
                                         8950 SW 74 Court
                                         Miami, FL 33156
                                         Tel: 305-372-2772
                                         Fax: 305-397-1886
                                         ta@aronovitzlaw.com
                                         bp@aronovitzlaw.com

                                         Jay I. Brody (Admitted Pro Hac Vice)
                                         Gary S. Graifman (Admitted Pro Hac Vice)
                                         KANTROWITZ, GOLDHAMER &
                                         GRAIFMAN, P.C.
                                         747 Chestnut Ridge Road
                                         Chestnut Ridge, New York 10977
                                         Tel: 845-356-2570
                                         ggraifman@kgglaw.com
                                         jbrody@kgglaw.com

                                         Nicholas A. Migliaccio
                                         Jason S. Rathod
                                         MIGLIACCIO & RATHOD LLP
                                         412 H Street N.E., Ste. 302
                                         Washington, DC 20002
                                         Tel: 202-470-3520
                                         nmigliaccio@classlawdc.com




                                        21
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 23 of 25




                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 4, 2020, I electronically filed the foregoing document

    with the Clerk of the Court using the CM/ECF system. I also certify that the foregoing document is

    being served on all counsel of record on the attached Service List via transmission of Notices of

    Electronic Filing generated by CM/ECF.



                                                        By: /s/ Barbara Perez




                                                   22
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 24 of 25



                                             SERVICE LIST
                            Ginsberg, et al. vs. Vitamins Because, LLC, et al.
                                    Case No.: 19-cv-022702-KMW

    Attorneys for PLAINTIFFS:                           Attorneys for DEFENDANTS:

    Tod Aronovitz (FBN 186430)                          Defendants , VITAMIN BECAUSE LLC
    Barbara Perez (FBN 989304)                          and CT HEALTH SOLUTIONS LLC:
    ARONOVITZ LAW                                       David S. Johnson (FBN 96423)
    Town Center One, Suite 2201                         JOHNSON DABOLL ANDERSON, PLLC
    8950 SW 74 Court                                    2011 W. Cleveland Street, Suite F
    Miami, FL 33156                                     Tampa, Florida 33606
    Tel: 305-372-2772                                   Tel: 813-377-2499
    Fax: 305-397-1886                                   Fax: 813-330-3156
    ta@aronovitzlaw.com                                 djohnson@jdalegal.com
    bp@aronovitzlaw.com
                                                        Defendant, GMAX CENTRAL LLC:
    Jay I. Brody (Admitted Pro Hac Vice)
    Gary S. Graifman (Admitted Pro Hac Vice)            Leon N. Patricios (FBN 0012777)
    KANTROWITZ, GOLDHAMER &                             Joseph I. Zumpano (FBN 0056091)
    GRAIFMAN, P.C.                                      ZUMPANO PATRICIOS, P.A.
    747 Chestnut Ridge Road                             312 Minorca Avenue
    Chestnut Ridge, New York 10977                      Coral Gables, FL 33134
    Tel: 845-356-2570                                   Tel: 305-444-5565
    ggraifman@kgglaw.com                                Fax: 305-444-8588
    jbrody@kgglaw.com                                   lpatricios@zplaw.com
                                                        jzumpano@zplaw.com
    Nicholas A. Migliaccio
    Jason S. Rathod                                     Richard J. Oparil (Admitted Pro Hac Vice)
    MIGLIACCIO & RATHOD LLP                             Kevin M. Bell (Admitted Pro Hac Vice)
    412 H Street N.E., Ste. 302                         ARNALL GOLDEN GREGORY LLP
    Washington, DC 20002                                1775 Pennsylvania Avenue NW, Suite 1000
    Tel: 202-470-3520                                   Washington, DC 20006
    nmigliaccio@classlawdc.com                          Tel: 202-677-4030
                                                        richard.oparil@agg.com
                                                        kevin.bell@agg.com

                                                        Defendant, ASQUARED BRANDS LLC:
                                                        Alessandro A. Apolito (FBN 0084864)
                                                        LIPPES MATHIAS WEXLER
                                                        FRIEDMAN LLP
                                                        822 N. A1A, Suite 101
                                                        Ponte Vedra Beach, Florida 32082
                                                        Tel: 904-660-0020
                                                        Fax: 904-660-0029
                                                        aapolito@lippes.com



                                                   23
Case 1:19-cv-22702-KMW Document 129 Entered on FLSD Docket 08/04/2020 Page 25 of 25




    Brendan H. Little (Admitted Pro Hac Vice)
    LIPPES MATHIAS WEXLER
    FRIEDMAN LLP
    50 Fountain Plaza, Suite 1700
    Buffalo, NY 14202
    Tel: 716-853-5100
    blittle@lippes.com


    Defendants , HEALTHY WAY RX LLC,
    KHAKIWARE INC:
    Joseph A. Sorce, Esq. (FBN 37288)
    JOSEPH A. SORCE & ASSOCIATES, PA
    999 Ponce de Leon Boulevard, Suite 1020
    Coral Gables, FL 33134
    Tel. 305-529-8544
    jsorce@flconstructionlawyer.com


    Defendant, JOLLY DOLLAR SUPPLY
    COMPANY:
    Joshua A. Migdal (FBN 19136)
    Yaniv Adar (FBN 63804)
    MARK MIGDAL & HAYDEN
    80 S.W. 8th Street, Suite 1999
    Miami, Florida 33130
    Tel: 305-374-0440
    josh@markmigdal.com
    yaniv@markmigdal.com
    eservice@markmigdal.com




                                                24
